Case 1:20-cv-00691-MJR Document 17

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

GEORGE A.,
Plaintiff,
-\-

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

Filed OSI ZS SIATEADSTRRS 23
we FIL iL ED iW — <Q

 

20-CV-00691-MJR
DECISION AND ORDER

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States

Magistrate Judge conduct all proceedings in this case. (Dkt. No. 14)

Plaintiff George A." (‘Plaintiff’) brings this action pursuant to 42 U.S.C. §§ 405(g)

and 1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social

Security (“Commissioner’” or “defendant”) denying his application for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”) pursuant to the Social Security

Act (the “Act”). Both parties have moved for judgment on the pleadings pursuant to Rule

12(c) of the Federal Rules of Civil Procedure. For the following reasons, Plaintiffs motion

(Dkt. No. 13) is denied, defendant’s motion (Dkt. No. 15) is granted, and the case is

dismissed.

 

'In accordance with the District's November 18, 2020, Standing Order, plaintiff is identified by first name

and last initial.
Case 1:20-cv-00691-MJR Document17 Filed 05/25/21 Page 2 of 23

BACKGROUND?

Plaintiff filed protectively for DIB and SSI on January 22, 2017, alleging a disability
onset date of November 19, 2016. (Administrative Transcript [‘Tr.”] 169-182, 220). The
application was initially denied on April 14, 2017. (Tr. 103-110). Plaintiff timely filed a
request for an administrative hearing. (Tr. 111-112). A video hearing was held before
Administrative Law Judge (“ALJ”) Ellen Parker Bush, on February 15, 2019. (Tr. 29-74).
The ALJ presided from Lawrence, Massachusetts, while Plaintiff and his counsel
appeared in Jamestown, New York. A vocational expert also appeared by telephone. On
May 1, 2019, the ALJ issued a decision finding Plaintiff not disabled through the date of
the decision. (Tr. 7-23). On April 10, 2020, the Appeals Council denied Plaintiff's request

for review, making the ALJ’s decision final. (Tr. 1-6). This action followed.

DISCUSSION

I. Scope of Judicial Review

The Court's review of the Commissioner’s decision is deferential. Under the Act,
the Commissioner’s factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic

evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.

 

? The Court presumes the parties’ familiarity with Plaintiff's medical history, which is summarized in the
moving papers.
Case 1:20-cv-00691-MJR Document17 Filed 05/25/21 Page 3 of 23

Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “‘whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “[i]t is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

UH. Standards for Determining “Disability” Under the Act

A “disability” is an inability “to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of

not less than twelve (12) months.” 42 U.S.C. §§423(d)(1)(A), 1382c(a)(3)(A). The

-3-
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 4 of 23

Commissioner may find the claimant disabled “only if his physical or mental impairment
or impairments are of such severity that he is not only unable to do his previous work but
cannot, considering his age, education, and work experience, engage in any other kind
of substantial gainful work which exists in the national economy, regardless of whether
such work exists in the immediate area in which he lives, or whether a specific job vacancy
exists for him, or whether he would be hired if he applied for work.” Id. §§423(d)(2)(A),
1382c(a)(3)(B). The Commissioner must make these determinations based on “objective
medical facts, diagnoses or medical opinions based on these facts, subjective evidence
of pain or disability, and . . . [the claimant's] educational background, age, and work
experience.” Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in
original) (quoting Miles v. Harris, 645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §§404.1520(a)(4),
416.920(a)(4). First, the Commissioner determines whether the claimant is “working” and
whether that work “is substantial gainful activity.” /d. §§404.1520(b), 416.920(b). If the
claimant is engaged in substantial gainful activity, the claimant is “not disabled regardless
of [his or her] medical condition or . . . age, education, and work experience.” /d.
§§404.1520(b), 416.920(b). Second, if the claimant is not engaged in substantial gainful
activity, the Commissioner asks whether the claimant has a “severe impairment.” /d.
§§404.1520(c), 416.920(c). To make this determination, the Commissioner asks whether
the claimant has “any impairment or combination of impairments which significantly limits
[the claimant's] physical or mental ability to do basic work activities.” /d. §§404.1520(c),

416.920(c). As with the first step, if the claimant does not have a severe impairment, he
Case 1:20-cv-00691-MJR Document17 Filed 05/25/21 Page 5 of 23

or she is not disabled regardless of any other factors or considerations.  /d.
§§404.1520(c), 416.920(c). Third, if the claimant does have a severe impairment, the
Commissioner asks two additional questions: first, whether that severe impairment meets
the Act’s duration requirement, and second, whether the severe impairment is either listed
in Appendix 1 of the Commissioner's regulations or is “equal to” an impairment listed in
Appendix 1. /d. §§404.1520(d), 416.920(d). If the claimant satisfies both requirements
of step three, the Commissioner will find that he or she is disabled without regard to his
or her age, education, and work experience. /d. §§404.1520(d), 416.920(d).

If the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant’s] residual functional
capacity ["RFC”] based on all the relevant medical and other evidence” in the record. /d.
§§404.1520(e), 416.920(e). RFC “is the most [the claimant] can still do despite [his or
her] limitations.” /d. §§404.1545(a)(1), 416.945(a)(1). The Commissioner’s assessment
of the claimant's RFC is then applied at steps four and five. At step four, the
Commissioner “compare[s] [the] residual functional capacity assessment . . . with the
physical and mental demands of [the claimant’s] past relevant work.” /d. §§404.1520(f),
416.920(f). If, based on that comparison, the claimant is able to perform his or her past
relevant work, the Commissioner will find that the claimant is not disabled within the
meaning of the Act. /d. §§404.1520(f), 416.920(f). Finally, if the claimant cannot perform
his or her past relevant work or does not have any past relevant work, then at the fifth
step the Commissioner considers whether, based on the claimant’s RFC, age, education,

and work experience, the claimant “can make an adjustment to other work.”  /d.
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 6 of 23

§§404.1520(g)(1), 416.920(g)(1). If the claimant can adjust to other work, he or she is
not disabled. /d. §§404.1520(g)(1), 416.920(g)(1). If, however, the claimant cannot
adjust to other work, he or she is disabled within the meaning of the Act. /d.
§§404.1520(g)(1), 416.920(g)(1).

The burden through steps one through four described above rests on the claimant.
If the claimant carries his burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642.

HI. The ALJ’s Decision

At step one, the ALJ found Plaintiff had not engaged in substantial gainful activity
since November 19, 2016, the alleged onset date. (Tr. 12). At step two, the ALJ found
that Plaintiff had the following severe impairments: degenerative disc disease in the
lumbar and cervical spine, and COPD. (Tr. 12-15). At step three, the ALJ concluded that
Plaintiff did not have an impairment or combination of impairments that met or medically
equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr.
15). Prior to proceeding to step four, the ALJ determined that Plaintiff retained the RFC
to perform light work, except he can frequently stoop, kneel, crouch, and crawl, and must
avoid concentrated exposure to temperature extremes and respiratory irritants. (Tr. 15-
17).

At step four of the sequential evaluation, the ALJ concluded that Plaintiff is capable
of performing his past relevant work as a security guard. (Tr. 17). Accordingly, the ALJ

determined that Plaintiff has not been under a disability from November 19, 2016, through

the date of the decision. (Tr. 18).
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 7 of 23

IV. Plaintiffs Challenge

At step two of the sequential evaluation, the ALJ determined that Plaintiff's bilateral
hand neuropathy and mental impairments were non-severe impairments because they
did not cause more than minimal limitation in Plaintiff's ability to perform basic work
activities. (Tr. 12-13). Plaintiff disagrees with the ALJ’s determination, contending that
his mental impairments and bilateral hand neuropathy were severe impairments. The
Court finds Plaintiffs argument without merit.

The regulations explain that an impairment “is not severe if it does not significantly
limit [the claimant’s] physical or mental ability to do basic work activity.” 20 C.F.R. §§
404.1522, 416.922; see also Bowen v. Yuckert, 482 U.S. 137, 153 (1987); Dixon v.
Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995). If a claimant is found to have a medically
determinable mental impairment, the ALJ must rate the degree of functional limitation
resulting from the impairment(s) across four broad functional areas: 1) understanding,
remembering, and applying information, 2) interacting with others, 3) concentrating,
persisting, and maintaining pace, and 4) adapting and managing oneself. 20 C.F.R. §§
404.1520a(a), (c)(2)-(3), 416.920a(a), (c)(2)-(3). If a claimant has no more than mild
limitations in the four broad functional areas, then the ALJ will generally conclude that the
mental impairment, or combination of impairments, is non-severe. /d. at §§
404.1520a(d)(1), 416.920a(d)(1); see also Kohler v. Astrue, 546 F.3d 260, 266 (2d Cir.
2008) (summarizing and applying the special technique for evaluating mental
impairments).

Here, the ALJ assessed Plaintiff's medically determinable impairments of history

of opioid dependence, history of Attention Deficit Hyperactivity Disorder (ADHD), anxiety,

-7-
Case 1:20-cv-00691-MJR Document17 Filed 05/25/21 Page 8 of 23

and depression, and concluded that they were non-severe because they did not cause
more than minimal limitation in Plaintiff's ability to perform basic mental work activities.
(Tr. 13). In so finding, the ALJ concluded that the record showed no limitation in Plaintiff's
abilities to understand, remember, and or apply information; mild limitation in Plaintiff's
ability to interact with others; mild limitation in Plaintiff's ability to concentrate, persist, or
maintain pace; and no limitation in his ability to manage himself. (Tr. 14). The ALJ’s
findings are supported by substantial evidence in the record.

First, in finding that Plaintiff demonstrated no limitation understanding,
remembering, or applying information, the ALJ relied on consultative examiner Dr. Susan
Santarpia’s findings of intact memory, average cognitive functioning, and appropriate fund
of information. (Tr. 14, 542). The ALJ further noted that Plaintiff was a reliable historian
at his own medical appointments, demonstrating no limitation in understanding,
remembering, and applying information. (Tr. 14, 341 (noting that Plaintiff's recall of recent
clinic visits was consistent with medical records)). Moreover, psychiatric treatment notes
from Dent Neurologic showed linear and goal-directed thought processes, intact memory,
and appropriate fund of knowledge. (Tr. 341, 343, 346, 349, 355, 357). Thus, there is
substantial evidence to support the ALJ’s finding that Plaintiff demonstrated no limitation
in understanding, remembering, or applying information. (Tr. 14).

In finding that Plaintiff demonstrated only a mild limitation in interacting with others,
the ALJ noted that Plaintiff reported some social anxiety after he stopped abusing opioids,
but also admitted to socializing with friends and family. (Tr. 14, 542, 818). The ALJ
further noted that Dr. Santarpia found Plaintiff to be cooperative and to demonstrate

appropriate eye contact. (Tr. 14, 542). The ALJ further noted that Plaintiff reported

-8-
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 9 of 23

managing his feelings of social anxiety by using coping techniques such as walking away
from stressful situations until he relaxed. (Tr. 14, 818). Thus, again, there was substantial
evidence to support the ALJ’s finding. (Tr. 14).

In concluding that Plaintiff demonstrated a mild limitation in concentrating,
persisting, and maintaining pace, the ALJ acknowledged that Plaintiff was mildly
inattentive at times. (Tr. 14, 341, 343, 349 (“mild inattention at times”)), but see (Tr. 346,
351, 357 (“stable attention and concentration”)). The ALJ nevertheless noted that Plaintiff
demonstrated the ability to perform simple mathematical calculations at his consultative
examination, and that Dr. Santarpia found intact attention and concentration. (Tr. 14,
542). Additionally, Plaintiff reported driving during the relevant period, which also
presumably required the ability to maintain focus and concentrate. (Tr. 540). As such,
there is substantial evidence to support the ALJ’s finding that Plaintiff demonstrated only
mild limitation in his ability to concentrate, persist, and maintain pace. (Tr. 14).

Finally, the ALJ found that Plaintiff had no limitation adapting or managing himself.
(Tr. 14). In so finding, the ALJ noted that Plaintiff reported dressing, bathing, and
grooming himself. (Tr. 14, 542). She further noted that Plaintiff was able to cook, shop,
and manage money. (Tr. 14, 542). Thus, there is substantial evidence to support the
ALJ's finding that Plaintiff demonstrated no limitation in this domain. (Tr. 14).

The ALJ also relied on medical opinions from consultative examiner Susan
Santarpia, Ph.D., and State agency psychological consultant A. Dipeolu, Ph.D. in
assessing the severity of Plaintiffs mental impairments. (Tr. 15, 95, 542). The ALJ
assigned great weight to Dr. Santarpia’s opinion that Plaintiff was able to understanding,

remember, and apply simple and complex directions and instructions, use reason and
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 10 of 23

judgment to make work-related decisions, interact adequately with others, sustain
concentration and pace, sustain an ordinary routine, maintain personal hygiene, and be
aware of normal hazards, and had only mild limitations regulating emotion, controlling
behavior, and maintaining well-being. (Tr. 15, 543). The ALJ explained that Dr.
Santarpia’s opinion was consistent with her examination findings, which included
appropriate eye contact, normal speech, adequate expressive and receptive language,
coherent and goal-directed thoughts, appropriate affect, euthymic mood, intact memory,
intact concentration, and fair insight and judgment. (Tr. 15, 542); see 20 C.F.R. §§
404.1527(c)(3), 416.927(c)(3) (“The more a medical source presents relevant evidence
to support a medical opinion . . . the more weight we will give to that medical opinion.”).
The ALJ further noted that Dr. Santarpia’s opinion was consistent with treatment notes
showing some mental health treatment, but little evidence of significant symptoms or
limitations. (Tr. 15). The mental health treatment notes from Dent Neurologic from 2016
and 2017, show some findings of depressed and anxious mood and mild inattention, but
normal speech, linear and goal-directed thought processes, normal thought content and
intact memory. (Tr. 341, 343, 346, 349, 351). Additionally, treatment notes from Catholic
Health from 2018 show that Plaintiff was using coping strategies for dealing with his
anxiety, and performing activities such babysitting his granddaughter, helping his wife
clean out his mother in law’s house, and giving rides to his neighbor’s son. (Tr. 818, 821).
As such, the ALJ assigned great weight to Dr. Santarpia’s opinion of no more than mild
limitations in mental functioning. (Tr. 15); see 20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4)
(“Generally, the more consistent a medical opinion is with the record as a whole, the more

weight we will give to that medical opinion.”).

-10-
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 11 of 23

The ALJ also assigned great weight to Dr. Dipeolu’s opinion. (Tr. 15, 95). Dr.
Dipeolu reviewed the evidence of record on April 12, 2017 and opined that the totality of
the medical evidence of record showed that Plaintiffs psychiatric impairments were non-
severe. (Tr. 95). The ALJ noted that Dr. Dipeolu’s opinion was consistent with the
treatment notes and Dr. Santarpia’s report, which showed largely normal clinical findings.
(Tr. 15, 341, 343, 346, 349, 351, 542, 818, 821); see 20 C.F.R. §§ 404.1527(c)(4),
416.927(c)(4); see also, Micheli v. Astrue, 501 F. App’x 26, 29 (2d. Cir. 2012) (the opinion
of a State agency physician can constitute substantial evidence in support of an ALJ’s
RFC finding, provided that the opinion is supported by evidence in the record). As such,
there is substantial evidence in the record supporting the ALJ’s determination, including
mostly normal clinical findings, a medical opinion of no more than mild limitations in the
area of mental functioning, a second medical opinion that Plaintiffs mental impairments
were non-severe, and Plaintiffs reported activities to conclude that Plaintiffs mental
impairments did not significantly limit his mental ability to do basic work activity. 20 C.F.R.
§§ 404.1522, 416.922; Bowen, 482 U.S. at 153; Dixon, 54 F.3d at 1030.

Plaintiff disagrees with the ALJ’s findings and argues that treatment notes from his
psychiatric treatment providers at Dent Neurologic Institute and his primary care providers
at Lakeshore Family Medicine Associates support a finding that Plaintiffs mental
impairments met the de minimis standard of severity. However, while Plaintiff may
disagree with the ALJ’s findings, he has not met his burden of proving that no reasonable
factfinder could have found that Plaintiffs mental impairments were non-severe. See

Poupore, 566 F.3d 303, 306 (2d Cir. 2009) (Plaintiff bears the burden of proof at steps

one through four of the sequential analysis).

-11-
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 12 of 23

Plaintiff next argues that the ALJ erred in concluding that his bilateral hand/wrist
neuropathy was a non-severe impairment. As discussed above, the regulations explain
that an impairment “is not severe if it does not significantly limit [the claimant’s] physical .
. . ability to do basic work activity.” 20 C.F.R. §§ 404.1522, 416.922. Basic work activities
relate to the ability and aptitude to perform most jobs and the physical functions that jobs
require such as walking, sitting, standing, lifting, pushing, pulling, reaching, carrying and
handling. /d. at §§ 404.1522(b)(1), 416.922(b)(1).

Here, the ALJ acknowledged that the record showed moderate median neuropathy
at the right wrist and mild median neuropathy at the left wrist. (Tr. 13, 579). The ALJ
noted, however, that Plaintiff reported improvement with wrist splints, and that there was
no indication in the record that his bilateral neuropathy limited his ability to perform basic
work activity. (Tr. 13). The ALJ therefore found that Plaintiff's bilateral hand/wrist
neuropathy was non-severe. (Tr. 13).

The ALJ's findings regarding Plaintiff's bilateral hand neuropathy are supported by
substantial evidence in the record. Plaintiff complained of intermittent numbness and
tingling in his hands at a consultative examination with Dr. Nikita Dave in March 2017.
(Tr. 547). However, despite Plaintiffs complaints, Dr. Dave found a full range of motion
of the bilateral wrists, intact hand and finger dexterity, and full (5/5) grip strength
bilaterally. (Tr. 550). Plaintiff did not complain to his primary care providers of hand pain
or dysfunction until May 30, 2017, when he reported bilateral wrist pain and numbness.
(Tr. 696); see (Tr. 472-81, 496-98, 503-09, 668-95 (records from September 2016 through
May 2017, containing no mention of wrist or hand symptoms)). Upon examination on

May 30, 2017, Plaintiffs primary care provider found full wrist range of motion, full (5/5)

-12-
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 13 of 23

upper extremity strength, normal muscle tone of the wrist, negative Phalen’s test, and
negative Finkelstein’s test bilaterally. (Tr. 697). The physician, however, noted positive
Tinel’s sign at the carpal tunnel bilaterally, and referred Plaintiff for an electromyogram
(EMG) and recommended bilateral wrist splints. (Tr. 699). Plaintiff presented for an EMG
and nerve conduction studies on June 23, 2017, and complained of gradually worsening
pain and numbness in his hands for several years. (Tr. 578). The EMG and nerve
conduction studies revealed moderate right median neuropathy at the wrist and mild left
medial neuropathy at the wrist. (Tr. 579). Nevertheless, when Plaintiff returned to his
primary care provider on June 28, 2017, he reported that his wrist splints had “helped
significantly.” (Tr. 706). He declined a referral to an orthopedist, citing significant
improvement in his wrist and hand symptoms. (Tr. 707). Plaintiff continued to see his
primary care providers on a regular basis throughout the remainder of the relevant period,
but did not mention any wrist or hand symptoms. See, e.g., (Tr. 709, 712, 713 717, 721,
725, 733, 737); See Reynolds v. Colvin, 570 Fed. App’x 45, 47 (2d Cir. 2014) (“A lack of
supporting evidence on a matter where the claimant bears the burden of proof, particularly
when coupled with other inconsistent record evidence, can constitute substantial
evidence supporting a denial of benefits.”); Dumas, 712 F.2d at 1553 (‘[t]he
[Commissioner] is entitled to rely not only on what the record says, but also on what it
does not say.”). Thus, substantial evidence in the record supports the ALJ’s finding that
Plaintiff's bilateral neuropathy was a non-severe impairment. See 20 C.F.R. §§ 404.1522,
416.922; Bowen, 482 U.S. at 153; Dixon, 54 F.3d at 1030.

Plaintiff disagrees with the ALJ’s findings, and cites to the EMG and nerve

conduction studies as evidence that his bilateral neuropathy was severe. However, the

-13-
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 14 of 23

ALJ acknowledged the findings of moderate right median neuropathy and mild left median
neuropathy, and found that Plaintiff's bilateral neuropathy was a medically determinable
impairment. (Tr. 13, 578). The ALJ then properly considered the severity of the
impairment in accordance with the regulations, and reasonably concluded that the record
as a whole did not indicate that Plaintiff's bilateral neuropathy limited his ability to perform
basic work activities, such as reaching, handling, lifting, carrying, pushing, and pulling.
(Tr. 13); see 20 C.F.R. §§ 404.1522(b)(1), 416.922(b)(1); see also Rivers v. Astrue, 280
F. App’x 20, 22 (2d Cir. 2008) (The “mere diagnosis” of a condition, “without a finding as
to the severity of symptoms and limitations, did “not mandate a finding of disability.”). As
such, the ALJ’s findings were reasonable, and Plaintiff has not shown that the ALJ erred
in considering his bilateral neuropathy.

Plaintiff further argues that the ALJ overlooked his testimony that he could not lift
or carry heavy items, that he often dropped items, and that his hands went numb. He
claims that this testimony establishes that his bilateral neuropathy limited his ability to
perform basic activities. However, the ALJ cited Plaintiffs testimony that he could only
lift up to ten pounds, had difficulty carrying groceries, and had trouble with zippers, but
ultimately found that Plaintiffs statements were not fully supported by the medical record.
(Tr. 16-17). Indeed, the record showed mostly normal clinical findings, including full wrist
range of motion and grip strength. (Tr. 550, 697). Moreover, the record showed minimal
treatment for wrist pain, reported improvement with splints, and a wide range of daily
activities that required the use of Plaintiffs hands. (Tr. 540, 542, 706, 818, 821). Thus,

it was reasonable for the ALJ to conclude on the basis of the evidence in the record that

~14-
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 15 of 23

Plaintiffs claims were not fully supported, and that his bilateral neuropathy did not limit
his ability to perform basic work activities.

Plaintiff next argues that the ALJ’s assessment of his bilateral neuropathy was not
supported by substantial evidence in the record because it was not supported by a
medical opinion. He specifically contends that the ALJ made the severity determination
of Plaintiff's bilateral hand neuropathy based on her own lay interpretation of raw medical
data as there was no opinion evidence which addressed Plaintiffs bilateral hand
neuropathy. In support of his argument, Plaintiff notes that the record contains only two
medical opinions regarding his physical functioning: the March 2017 opinion of
consultative examiner Dr. Dave and the April 2017 opinion of State Agency Medical
Consultant Dr. Feldman. (Tr. 95, 551). Plaintiff argues that Dr. Dave and Dr. Feldman
provided their opinions before the June 2017 electrodiagnostic studies showed evidence
of neuropathy and that their opinions are therefore “stale” with respect to Plaintiff's
bilateral neuropathy.

The Court finds Plaintiffs argument without merit for several reasons. First, there
is no requirement that the ALJ rely on medical opinion evidence in assessing the severity
of an impairment. See 20 C.F.R. §§ 404.1522, 416.922. Second, contrary to Plaintiff's
claims, the ALJ did not rely exclusively on “raw medical data,” but rather relied on
evidence of improvement with splinting, Plaintiffs reported activities, and the lack of
evidence showing that Plaintiffs hand pain caused limitation, all of which constitute
substantial evidence in support of the ALJ’s findings. (Tr. 13). Third, the opinion evidence
in the record was not “stale.” Although Plaintiff was formally diagnosed with neuropathy

in June 2017, he complained to Dr. Dave of intermittent numbness and tingling in his

-15-
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 16 of 23

hands in March 2017. (Tr. 547). Thus, Plaintiff experienced symptoms of neuropathy
before the June 2017 electrodiagnostic studies, including at the time of his consultative
examination with Dr. Dave in March 2017. (Tr. 547; 578 (reporting ongoing symptoms
hand symptoms “for the past few years.”)). Despite Plaintiffs complaints to Dr. Dave of
intermittent hand symptoms, Dr. Dave found full range of motion of the bilateral wrists,
intact finger and hand dexterity, and full (5/5) grip strength bilaterally. (Tr. 547-49). As
such, Dr. Dave's report supports the ALJ’s finding that Plaintiffs neuropathy and hand
pain and numbness did not cause physical limitation.

Finally, there is little evidence of hand symptoms after Dr. Dave and Dr. Feldman
provided their opinions. Indeed, while Plaintiff was diagnosed with bilateral neuropathy
on June 23, 2017, he reported significant improvement with wrist splints on June 28, 2017,
and declined a referral to an orthopedist. (Tr. 707). The subsequent treatment notes
from Plaintiff's primary care provider do not detail any additional complaints of hand pain
or treatment for hand pain. (Tr. 709, 712, 713 717, 721, 725, 733, 737). Thus, the
subsequent evidence in the record does not render Dr. Dave’s report or Dr. Feldman’s
opinion stale, but rather indicates that Plaintiff's symptoms improved as of June 2017:
Camille v. Colvin, 652 F. App’x 25, 28 n.4 (2d Cir. 2016) (Court rejected the argument
that State agency physician’s opinion was stale simply because he did not review
subsequent treatment notes, finding that the evidence submitted later did not differ
materially from the evidence reviewed by the State agency physician).

In sum, while Plaintiff may disagree with the ALJ's findings, he has not met his
burden of showing that no reasonable factfinder could have found that Plaintiffs bilateral

neuropathy was non-severe. See Poupore, 566 F.3d at 306.

-16-
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 17 of 23

Plaintiff next argues that the ALJ’s RFC finding for light work with frequent
stooping, kneeling, crouching, crawling, and no exposure to temperature extremes and
respiratory irritants is not supported by substantial evidence, because the ALJ did not
properly weigh the opinions provided by Dr. Dave and Dr. Feldman. He further contends
that the ALJ impermissibly substituted her own lay judgment for Dr. Dave’s opinion in
assessing Plaintiffs RFC. However, the Court finds that the ALJ properly weighed the
medical opinions in accordance with the regulations, and Plaintiff has not met his burden
of showing that the ALJ’s RFC finding is not supported by substantial evidence.
Moreover, as shown below, the ALJ’s RFC finding for light work with additional postural
and environmental limitations is supported by both medical opinions and other substantial
evidence in the record.

In considering the opinion evidence of record, the ALJ assigned great weight to
the opinion of State agency medical consultant Dr. Feldman, who reviewed the evidence
of record on April 13, 2017, and concluded that Plaintiff retained the ability to perform light
work with frequent stooping, kneeling, crouching, and crawling, and no exposure to
temperature extremes and respiratory irritants. (Tr. 17, 98). In finding that Dr. Feldman’s
opinion was entitled to great weight, the ALJ concluded that the opinion was consistent
with the totality of the evidence in the record, including the lack of specialized orthopedic
treatment for back and neck pain. (Tr. 17); see 20 C.F.R. §§ 404.1527(c)(4),
416.927(c)(4) (“Generally, the more consistent a medical opinion is with the record as a
whole, the more weight we will give to that medical opinion.”). The ALJ further considered
that as a State agency medical consultant, Dr. Feldman is an expert in the Social Security

disability program. (Tr. 17); see 20 C.F.R. §§ 404.1527(c)(6), 416.927(c)(6) (“When we

-17-
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 18 of 23

consider how much weight to give to a medical opinion, we will also consider any factors
. .. Which tend to support or contradict the medical opinion. For example, the amount of
understanding of our disability programs and their evidentiary requirements that a medical
source has .. . [is a] relevant factor[] that we will consider in deciding the weight to give
to a medical opinion.”).

The ALJ’s findings are supported by substantial evidence in the record. Indeed,
the record shows that Plaintiff treated with his primary care providers for neck and back
pain, and did not receive any specialized orthopedic treatment during the relevant period.
Instead, Plaintiffs primary care providers recommended gentle stretching exercises,
massage therapy, warm compresses, and pain medication (Lortab) to manage Plaintiff's
back and neck pain. (Tr. 472, 497, 503-04, 509, 715, 726, 732, 739). The ALJ reasonably
concluded that Dr. Feldman’s opinion was consistent with relatively conservative care and
a lack of specialized orthopedic treatment for neck and back pain. (Tr. 17).

Moreover, Dr. Feldman’s opinion was consistent with treatment notes from
Plaintiff's primary care providers, which showed some tenderness, but also generally
revealed normal functioning in the lower extremities and the ability to perform activities of
daily living. (Tr. 472, 497, 503-04, 508). Indeed, at an annual examination in January
2017, Plaintiff rated his back and neck pain intensity level as a five out of ten (5/10), and
stated that he had no trouble performing activities of daily living despite his back pain.
(Tr. 506). The physical examination revealed limited range of motion of the lumbar spine,
but a normal gait, negative straight leg raising test, normal muscle tone, full motor
strength, and normal (2+) deep tendon reflexes. (Tr. 508). Plaintiff consistently

demonstrated a normal gait and full motor strength at subsequent appointments

-18-
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 19 of 23

throughout 2017 and 2018. (Tr. 689, 693, 705, 707, 715, 719, 726, 729, 732, 735). At
follow up examinations in December 2018, Plaintiff walked with an antalgic gait and had
limited range of motion of the lumbar spine, but demonstrated normal heel-toe walking,
normal muscle tone, full muscle strength, normal (2+) deep tendon reflexes, and negative
straight leg raising test. (Tr. 738-39, 743, 747). As such, the treatment notes and clinical
findings in the record are consistent with Dr. Feldman’s opinion that Plaintiff retained the
ability to perform light work with frequent stooping, kneeling, crouching, and crawling. (Tr.
98).

The ALJ also considered Dr. Dave’s opinion that Plaintiff had: (a) moderate-to-
marked limitations for repetitive bending and twisting through the cervical spine; (b)
moderate limitations for repetitive bending and twisting through the lumbar spine; and (c)
moderate limitations for lifting, carrying, pushing, and pulling of heavy objects, prolonged
sitting, prolonged standing, and walking, and concluded that the opinion was entitled to
only some weight. (Tr. 17, 551). In so finding, the ALJ explained that Dr. Dave’s opinion
was only somewhat consistent with her clinical findings and Plaintiff's conservative course
of treatment for neck and back pain. (Tr. 17). Indeed, as the ALJ noted, Dr. Dave
observed that Plaintiff walked with a normal gait, walked on heels and toes without
difficulty, needed no help changing for the exam or getting on and off the exam table, and
rose from a chair without difficulty. (Tr. 17, 549). Additionally, while Dr. Dave found
limited ranges of motion in the cervical and lumbar spine and diffuse tenderness, she also
found intact sensation, full (5/5) muscle strength, normal pulses, and full ranges of motion
in Plaintiff's extremities. (Tr. 550). As such, the ALJ concluded that Dr. Dave’s opinion

was somewhat supported by her mixed clinical findings. See 20 C.F.R. §§

-19-
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 20 of 23

404.1527(c)(3), 416.927(c)(3) (“The more a medical source presents relevant evidence
to support a medical opinion . . . the more weight we will give that medical opinion.”).

Moreover, as the ALJ noted, Dr. Dave’s opinion was not fully consistent with the
overall record, which showed some limited range of motion in Plaintiffs back, but
conservative treatment for neck and back pain. (Tr. 17, 472, 497, 503-04, 509, 715, 726,
732, 739); see 20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4). As such, the ALJ reasonably
assigned some weight to Dr. Dave’s opinion that Plaintiff had moderate limitations in
prolonged sitting, prolonged standing, walking, and lifting, carrying, pushing, and pulling
heavy objects. (Tr. 17). The ALJ concluded, however, that Dr. Dave’s opinion of
significant limitations performing repetitive bending and twisting were not supported. (Tr.
17).

Plaintiff argues that Dr. Dave’s opinion is inconsistent with the ALJ’s finding that
Plaintiff could perform light work, and that the ALJ at no point explained why she failed to
reconcile the RFC with the moderate limitations for prolong sitting, prolonged standing,
and walking. However, Plaintiff has failed to establish that moderate limitations in
prolonged sitting, prolonged standing, and walking preclude the performance of light
work. The Second Circuit and this court have found that such limitations are consistent
with an RFC for light work. See Lewis v. Colvin, 548 F. App’x 675, 678 (2d Cir. 2013)
(consultative examiner's assessment of mild limitations for prolonged sitting, standing,
and walking supported ALJ’s RFC finding for light work); Amons v. Astrue, 617 F.Supp.2d
173, 176 (W.D.N.Y.2009) (examining physician's opinion that plaintiff had moderate
limitations in walking, standing, squatting, climbing and reaching supported ALJ's

determination that plaintiff could perform light work reaching and limitations); Harrington

-20-
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 21 of 23

v. Colvin, No. 14-CV-6044P, 2015 WL 790756, at *14 (W.D.N.Y. Feb. 25, 2015) (finding
that moderate limitation in sitting, standing, and walking was not inconsistent with RFC
that claimant could sit, stand, and walk for six hours a day respectively and supported a
finding of light or medium work) (collecting cases). As such, Plaintiff has not shown that
the ALJ’s RFC finding is inconsistent with Dr. Dave’s opinion of moderate limitations for
lifting, carrying, pushing, and pulling of heavy objects, prolonged sitting, prolonged
standing, and walking.

Plaintiff also contends that the ALJ improperly rejected the more limiting aspects
of Dr. Dave's opinion, namely her opinion of moderate to marked limitations performing
repetitive bending and twisting the cervical spine and moderate limitations performing
repetitive bending and twisting the lumbar spine. However, the ALJ explained that Dr.
Dave's opinion of significant limitations performing repetitive bending and twisting were
not fully supported by the evidence. (Tr. 17). Indeed, as the ALJ explained, Plaintiff
demonstrated the ability to change for the consultative examination and get on and off
the examination table without assistance, demonstrating that Plaintiff did not have such
significant limitations moving his neck and back. (Tr. 17, 549). Moreover, Dr. Dave’s
opinion of moderate to marked limitations for repetitive twisting and bending through the
cervical spine is inconsistent with Plaintiffs reported ability to drive a car, as safe driving
requires the ability to turn one’s head. (Tr. 230). Finally, it is worth noting that while Dr.
Dave assessed more severe limitations in bending and twisting the neck, treatment notes
from Plaintiffs primary care providers from 2017 and 2018 focus more on back pain than
neck pain, and do not report any significant range of motion deficits in the cervical spine.

(Tr. 689, 693, 705, 707, 715, 719, 726, 729, 732, 735, 738-739, 743). Thus, substantial

-21-
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 22 of 23

evidence supports the ALJ’s decision to assign less weight to Dr. Dave’s opinions
regarding bending and twisting. See Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002)
(an ALJ may reject portions of a medical opinion not supported by and even contrary to
the objective evidence of record while accepting those portions that are supported by
substantial evidence). In any event, the ALJ did account for limitation in repetitive bending
by limiting Plaintiff to no more than frequent (up to two-thirds of the time) stooping and
crouching. (Tr. 15); see SSR 83-10, 83-14 (noting that stooping and crouching are two
types of bending).

Finally, Plaintiff argues that by partially relying on Dr. Dave’s opinion, the ALJ
substituted her own judgment for that of a competent medical opinion based on her own
lay opinion. However, as discussed above, the ALJ relied on substantial evidence in
support of her finding that Plaintiff could perform light work, including clinical findings,
daily activities, and a conservative course of treatment. Moreover, contrary to Plaintiff's
claims, the ALJ did rely on medical opinion evidence in assessing Plaintiffs RFC, namely
Dr. Feldman’s opinion that Plaintiff could perform light work. (Tr. 17, 95). Plaintiff argues
that the ALJ was not permitted to rely on the opinion of a non-examining source, such as
Dr. Feldman, over the opinion of an examining source, such as Dr. Dave. However, the
Second Circuit has held that an ALJ is permitted to choose between conflicting medical
opinions, and can even assign more weight to the opinion of a non-examining source than
to a treating source opinion. See Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d
Cir. 2012) (“In our review, we defer to the Commissioner's resolution of conflicting
evidence.); Diaz v. Shalala, 59 F.3d at 313 n.5. (Medical opinions from non-examining

sources can be given great weight when they are supported by medical evidence of

-22-
Case 1:20-cv-00691-MJR Document 17 Filed 05/25/21 Page 23 of 23

record.); Camille v. Colvin, 652 F. App’x 25,27-28 (2d. Cir. 2016) (ALJ properly credited
a State agency consultant’s opinion over the plaintiff's treating physician’s opinion,

because the former was more consistent with the record).

CONCLUSION
. For the above reasons, Plaintiff's motion for judgment on the pleadings (Dkt. No.
13) is denied, defendant’s motion for judgment on the pleadings (Dkt. No. 15) is granted,
and the case is dismissed.
The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: May 24, 2021
Buffalo, New York

Wictad i \/ Z

c a“ aft \ Coe
MICHAEL J. ROEMER
United States Magistrate Judge

 

«23
